Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S COMMENT
The drawings (one replacement sheet) were received on 8/16/2022.  These drawings are approved.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
a.	Claim 6, line 2, change “emit” to –emits-- to correct a grammatical error.
b.	Claim 17, line 2, change “emit” to –emits-- to correct a grammatical error.
c.	Claim 27, line 2, change “emit” to –emits-- to correct a grammatical error.
d.	Claim 28, line 2, change “emit” to –emits-- to correct a grammatical error.



REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Independent claim 1 is allowable over the prior art of record because the prior art of record does not teach or suggest: “the beam steering device being a liquid crystal grating” as set forth in the claimed combination.
Independent claim 11 is allowable over the prior art of record because the prior art of record does not teach or suggest: “the beam steering device being a liquid crystal grating” as set forth in the claimed combination.
Independent claim 22 is allowable over the prior art of record because the prior art of record does not teach or suggest: “emitting a plurality of laser beams from two or more of the plurality of lasers toward a single location on the beam steering device” as set forth in the claimed combination.
Independent claim 27 is allowable over the prior art of record because the prior art of record does not teach or suggest: “a plurality of lasers that each emits a laser beam toward a single location on a beam steering device” as set forth in the claimed combination.
Independent claim 28 is allowable over the prior art of record because the prior art of record does not teach or suggest: “a plurality of lasers that each emits a laser beam toward a single location on a beam steering device” as set forth in the claimed combination.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


/SOPHIA S CHEN/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        
Ssc
August 18, 2022